Order affirmed, without costs, in the following'memorandum: Plaintiff’s application, in his present action to recover for personal injuries, to compel MVAJC to defend the action on behalf of the defendant truck driver is held to have begun a separate special proceeding as to MVAIC. Accordingly the order of the Appellate Division affirming the denial of that application is a final order within the so-called third-party finality principle (Cohen and Karger, Powers of the New York Court of Appeals, rev. ed., § 45 et seq.). On consideration on the merits the order of the Appellate Division is affirmed.
Concur: Chief Judge Fuld and Judges Burke, Breitel, Jasen, Gabrielli, Jones and Wachtler.